Title: To James Madison from John Graham, 28 September 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 28th Sepr 1816.
        
        Owing to some accident I did not until this Moment discover the Memo which you put upon the Cover of one of Mr Monroes Letters to me, desiring that his Letter to you, which you sent on with it, might be returned to you. I hasten to comply with that request and have now the Honor to return the Letter accordingly.
        The ⟨wea⟩ther ⟨co⟩ntinues to be cool and pleasant and the City healthy. With the greatest Respect I am Dear Sir Your Mo Obt Servt
        
          John Graham
        
       